95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. ELLIS, Plaintiff-Appellant,v.SECRETARY OF PUBLIC SAFETY, Defendant-Appellee.Terry Lee BOBLETT, Plaintiff-Appellant,v.SECRETARY OF PUBLIC SAFETY, Defendant-Appellee.Cornelius STRONG, Plaintiff-Appellant,v.Parris GLENDENING, Governor;  Marvin N. Rob Bins, Director,Inmate Grievance Commission;  William Smith,Warden of the Maryland House ofCorrection, Defendants-Appellees.
Nos. 96-6409, 96-6463, 96-6464.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 22, 1996.Decided:  September 3, 1996.

Robert J. Ellis, Terry Lee Boblett, Cornelius Strong, Appellants Pro Se.  John Joseph Curran, Attorney General, Richard Bruce Rosenblatt, Assistant Attorney General, Baltimore, MD, for Appellees.
Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's orders denying relief on their 42 U.S.C. § 1983 (1988) complaints.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Ellis v. Secretary of Public Safety, No. CA-96-268-JFM (D.Md. Feb. 29, 1996);   Boblett v. Secretary of Public Safety, No. CA-96-490-JFM (D.Md. Mar. 1, 1996);   Strong v. Glendening, No. CA-95-3369-JFM (D.Md. Feb. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED